DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on January 03, 2022 has been considered and entered. 
Accordingly, claims 1-20 are pending in this application. Claims 1-2, 4-5 and 12-20 are currently amended; claims 3, and 6-11 are original.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kehl et al. (US Patent No. 5,132,925), hereinafter Kehl in view of Bruguera (NPL – “Radix-64 Floating-Point Divider”), and Oberman et al. (NPL – “An Analysis of Division Algorithms and Implementations”), hereinafter Oberman.
Regarding claim 1, Kehl teaches a method comprising
obtaining one or more signals and/or states representative of a dividend value and one or more signals and/or states representative of a divisor value (Kehl Fig. 1 and col 7 lines 5-10; “In the ; and
performing multiple-cycles of a radix-m division operation to generate one or more signal states representative of a result value based at least in part on the dividend value and the divisor value, wherein the performing a particular cycle of the multiple-cycles of the radix-m division operation comprises performing first and second radix-n iterations utilizing, at least in part, a multi-stage quotient digit calculation circuit to generate first and second radix-n quotient values, wherein n is a square root of m (Kehl Figs. 1-5; claim 1 multiple-cycles - “operating in a first cycle and one or more subsequent cycles”; col 6 lines 3-8 radix-m division operation – radix-16 division operation where m = 16; result value – quotient 50; col 6 lines 3-8 first and second radix-n iterations – two radix-4 dividers where n = 4; first and second radix-n quotient values – “Each of the two radix-4 dividers generates two quotient bits per iteration (cycle)”; 4 is the square root of 16; col 6 lines 9-32 multi-stage quotient digit calculation circuit - selection logic 15, overlapped quotient bit selection logic 30, quotient assimilator 45 and quotient rounding logic 55).
Kehl does not explicitly teach and wherein the first and second radix-n iterations individually comprise speculatively calculating a plurality of remainder candidates utilizing at least in part a plurality of adder circuits of a multi-stage remainder calculation circuit based at least in part on a sign bit of a previously calculated remainder estimate and subsequently selecting a particular remainder candidate from among the plurality of remainder candidates.
However, on the same field of endeavor, Bruguera discloses a radix-64 divider using three radix-4 divider/stages where each of the radix-4 stage speculatively calculates five remainder candidates utilizing at least in part a plurality of adder circuits of a multi-stage remainder calculation circuit based at least in part on a previously calculated remainder estimate and subsequently selecting the correct remainder once the quotient digit has been obtained (Bruguera Fig. 3 and page 4 left col lines 38-42).

The motivation for using speculation is to get reduced timing (Bruguera Abstract).
Therefore, the combination of Kehl as modified in view of Bruguera teaches and wherein the first and second radix-n iterations individually comprise speculatively calculating a plurality of remainder candidates utilizing at least in part a plurality of adder circuits of a multi-stage remainder calculation circuit based at least in part on a previously calculated remainder estimate and subsequently selecting a particular remainder candidate from among the plurality of remainder candidates.
The combination of Kehl as modified in view of Bruguera does not explicitly teach speculatively calculating a plurality of remainder candidates utilizing at least in part a plurality of adder circuits of a multi-stage remainder calculation circuit based at least in part on a sign bit of a previously calculated remainder estimate.
However, on the same field of endeavor, Oberman teaches using the sign to reduce the number of remainder candidates to be calculated and to reduce the number of remainder calculation hardware (Oberman section 2.4.4 “For radix-4, it might initially seem that because of the five possible next quotient digits, five copies of residual computation hardware would be required. However, in the design of quotient-selection logic, the sign of the next quotient digit is known in advance, as it is just the sign of the previous partial remainder. This reduces the number of number of copies of residual computation hardware to three”).

The motivation to do so is to reduce the number of number of copies of residual/partial remainder computation hardware (Oberman page 22 section 2.4.4 second paragraph).
Therefore, the combination of Kehl as modified in view of Bruguera and Oberman teaches speculatively calculating a plurality of remainder candidates utilizing at least in part a plurality of adder circuits of a multi-stage remainder calculation circuit based at least in part on a sign bit of a previously calculated remainder estimate.

Regarding claim 2, Kehl as modified in view of Bruguera and Oberman teaches all the limitations of claim 1 as stated above. Kehl as modified in view of Bruguera and Oberman teaches wherein the speculatively calculating the plurality of remainder candidates and subsequently selecting the particular remainder candidate from among the plurality of remainder candidates includes generating a remainder value for the respective radix-n iteration responsive at least in part to a calculation of a respective radix-n quotient value (Bruguera Fig. 3 and page 4 left col lines 38-42 “The remainders are computed speculatively according equation (3). So, five remainders are computed every iteration, one remainder for each value of the quotient digit, and the correct remainder is selected when the digit has been obtained”). The motivation to combine is the same as claim 1.

Regarding claim 3, Kehl as modified in view of Bruguera and Oberman teaches all the limitations of claim 2 as stated above. Further, Kehl as modified in view of Bruguera and Oberman teaches wherein the speculatively calculating the plurality of remainder candidates comprises generating individual remainder candidates for respective individual quotient values of a set of possible quotient values (Kehl col 6 lines 13-18 “The quotient bits for any radix-4 division operation are selected from among the numbers -2, -1, 0, + 1, or +2. Therefore, where the divisor is D, the correct quotient-bit multiple for any radix-4 division operation will be one of -2D, -D, 0, +D, or +2D; Bruguera Fig. 3 and page 4 text “five remainders are computed every iteration, one remainder for each value of the quotient digit”; page right col lines 48-53 set of possible quotient values - {−2,−1, 0, +1, +2}). The motivation to combine is the same as claim 1.

Regarding claim 4, Kehl as modified in view of Bruguera and Oberman teaches all the limitations of claim 2 as stated above. Further, Kehl as modified in view of Bruguera and Oberman teaches further comprising pre-calculating, at least in part at a multi-stage remainder estimation circuit, an estimated remainder value for the first radix-n iteration of the particular cycle during a previous cycle (Kehl Fig. 1 and col 6 lines 9-32 estimated remainder – partial remainder; a multi-stage remainder estimation circuit - multiplexer 20, carry-save adder 25, multiplexer 35, and carry save adder 40).

Regarding claim 5, Kehl as modified in view of Bruguera and Oberman teaches all the limitations of claim 4 as stated above. Further, Kehl as modified in view of Bruguera and Oberman teaches wherein the subsequently selecting the particular remainder candidate is based at least in part on the respective calculated radix-n quotient value (Kehl Fig. 1 and col 7 lines 28-55; Bruguera Fig. 3 and page 4 text).

Regarding claim 6, Kehl as modified in view of Bruguera and Oberman teaches all the limitations of claim 5 as stated above. Further, Kehl as modified in view of Bruguera teaches wherein the performing the first radix-n iteration to generate the first radix-n quotient value comprises calculating the first radix-n quotient value based at least in part on the estimated remainder for the first radix-n iteration pre-calculated during the previous cycle (Kehl Fig. 1 col 6 lines 26-28 “The second quotient-bit pair is in turn fed back as a control input to the multiplexer associated with the first divider; col 7 lines 49-55 “The output of the multiplexer 35 is directed to a carry-save adder 40, which adds the outputs from the carry-save adder 25 (sum and carry) and the multiplexer output 35 to produce a new partial remainder for loading into the partial remainder register 10”).

Regarding claim 7, Kehl as modified in view of Bruguera and Oberman teaches all the limitations of claim 6 as stated above. Further, Kehl as modified in view of Bruguera and Oberman teaches wherein the calculating the first radix-n quotient value is further based at least in part on a plurality of selection constant values derived at least in part from the divisor value (Kehl Fig. 3 and col 8 lines 34-64 “The Figure details the quotient bits that are selected by the selection logic 15 depending on five bits of the divisor and six bits of the partial remainder”).

	Regarding claim 8, Kehl as modified in view of Bruguera and Oberman teaches all the limitations of claim 2 as stated above. Further, Kehl as modified in view of Bruguera and Oberman teaches further comprising calculating an estimated remainder value for the second radix-n iteration during the first radix-n iteration (Kehl Fig. 1 and col 6 lines 22-33 “The second of the two dividers calculates all possible choices of its selection logic output while the first divider is calculating the first two quotient bits”; “Considerable hardware savings are achieved by utilizing five bits of divisor and six bits of partial remainder to select quotient bits for the next partial remainder”).

wherein the calculating the estimated remainder value for the second radix-n iteration during the first radix-n iteration is based at least in part on a plurality of remainder candidates speculatively-calculated during the first radix-n iteration and based at least in part on the first radix-n quotient value (Kehl Fig. 1 and col 6 lines 22-33 “The second of the two dividers calculates all possible choices of its selection logic output while the first divider is calculating the first two quotient bits; it selects one of those choices as soon as the first divider generates a new partial remainder”; see also Bruguera Fig. 3 which shows rem[i+2] value for the second radix-4 stage is based at least in part of first radix-4 quotient value q[i+1] and remainder candidates 4rem[i]-qd values).

	Regarding claim 10, Kehl as modified in view of Bruguera and Oberman teaches all the limitations of claim 8 as stated above. Further, Kehl as modified in view of Bruguera and Oberman teaches wherein the performing the second radix-n iteration to generate the second radix-n quotient value comprises calculating the second radix-n quotient value based at least in part on the estimated remainder value for the second radix-n iteration determined during the first radix-n iteration (Kehl Fig. 1 and col 7 lines 33-54 “The output of the multiplexer 35 is directed to a carry-save adder 40, which adds the outputs from the carry-save adder 25 (sum and carry) and the multiplexer output 35 to produce a new partial remainder”; see also Bruguera Fig. 3 which shows q[i+1] is based at least on rem[i+1] selected during the first radix-4 stage).
	
	Regarding claim 11, Kehl as modified in view of Bruguera and Oberman teaches all the limitations of claim 10 as stated above. Further, Kehl as modified in view of Bruguera and Oberman teaches wherein the calculating the second radix-n quotient value is further based at least in part on a plurality of selection constant values derived at least in part from the divisor value (Kehl Figs. 1 and 3, col 7 lines 43-47 “During any given cycle after the first one, the overlapped quotient bit selection logic 30 generates the first pair of quotient bits for the succeeding cycle, which bits are fed as control input to the multiplexer 20 in lieu of the output of the selection logic 15”; col 8 lines 29-46 “FIG. 3 specification for a quotient bits selection table, describes the inputs and possible outputs of the selection logic 15. The Figure details the quotient bits that are selected by the selection logic 15 depending on five bits of the divisor and six bits of the partial remainder”; Fig. 2 and col 9 lines 5-10 and 45-50 discloses that overlapping quotient bit selector logic 30 contains five logically equivalent selection logic 15).

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kehl in view of Bruguera, Oberman, and Bruguera (US-PGPUB 20170199723 A1), hereinafter Bruguera ‘723.
Regarding claim 12, Kehl teaches 
obtain one or more signals and/or states representative of a dividend value and one or more signals and/or states representative of a divisor value (Kehl Fig. 1 and col 7 lines 5-10; “In the divider 1, a register 5 is loaded with the divisor D. A register 10 is loaded with the initial partial remainder (PR) of the division, i.e., the dividend);
a multi-cycle division circuit to perform multiple-cycles of a radix-m division operation […] to generate one or more signal states representative of a result value based at least in part on the dividend value and the divisor value, wherein the multicycle division circuit, including a multi-stage quotient digit calculation circuit, to perform first and second radix-n iterations of a particular cycle of the multiple-cycles of the radix-m division operation to generate first and second radix-n quotient values, wherein n is a square root of m (Kehl Figs. 1-5; claim 1 multiple-cycles - “operating in a first cycle and one or more subsequent cycles”; col 6 lines 3-8 radix-m division operation – radix-16 division operation where m = 16; result value – quotient 50; col 6 lines 3-8 first and second radix-n iterations –  per iteration (cycle)”; 4 is the square root of 16; col 6 lines 9-32 multi-stage quotient digit calculation circuit - selection logic 15, overlapped quotient bit selection logic 30, quotient assimilator 45 and quotient rounding logic 55).
Kehl does not explicitly teach a processor to obtain the one or more signals and/or states representative of a dividend value and one or more signals and/or states representative of a divisor value wherein the processor includes the multi-cycle division circuit. Further, Khel does not explicitly teach performing the multiple-cycles of the radix-m division operation specified at least in part by one or more executable instructions, and wherein the multi-cycle division circuit to perform the first and second radix-n iterations at least in part via speculative calculation of a plurality of remainder candidates at a plurality of adder circuits of a multi-stage remainder calculation circuit based at least in part on a sign bit of a previously calculated remainder estimate and at least in part via subsequent selection of a particular remainder candidate from among the plurality of remainder candidates.
However, on the same field of endeavor, Bruguera discloses a radix-64 divider using three radix-4 divider/stages where each of the radix-4 stage speculatively calculates five remainder candidates utilizing at least in part a plurality of adder circuits of a multi-stage remainder calculation circuit based at least in part on a previously calculated remainder estimate and subsequently selecting the correct remainder once the quotient digit has been obtained (Bruguera Fig. 3 and page 4 left col lines 38-42).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kehl using Bruguera and configure each radix-4 divider/stages of the radix-16 divider to speculatively calculate a plurality of partial remainders using a plurality of adder circuits of a multi-stage remainder calculation circuit using a previous remainder estimate and subsequently selecting the correct partial remainder once the quotient digit has been obtained consistent with the teaching of Bruguera as shown in Fig. 3.

Therefore, the combination of Kehl as modified in view of Bruguera teaches and wherein the multi-cycle division circuit to perform the first and second radix-n iterations at least in part via speculative calculation of a plurality of remainder candidates at a plurality of adder circuits of a multi-stage remainder calculation circuit based at least in part on a previously calculated remainder estimate and at least in part via subsequent selection of a particular remainder candidate from among the plurality of remainder candidates.
	Kehl as currently modified in view of Bruguera does not explicitly teach a processor to obtain one or more signals and/or states representative of a dividend value and one or more signals and/or states representative of a divisor value wherein the processor includes the multi-cycle division circuit. Further, Khel does not explicitly teach performing the multiple-cycles of the radix-m division operation specified at least in part by one or more executable instructions, and speculatively calculating a plurality of remainder candidates utilizing at least in part a plurality of adder circuits of a multi-stage remainder calculation circuit based at least in part on a sign bit of a previously calculated remainder estimate.
	However, on the same field of endeavor, Bruguera teaches a divider circuit that is implemented in a processor. Further, Bruguera compares the divider circuit with other dividers implemented in actual processors (Bruguera page 1 left col lines 48-49 and Table III).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the divider of Kehl in view of Bruguera using Bruguera and implement the divider circuit in a processor by combining prior art elements according to known methods to yield predictable results. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing 
	Therefore, the combination of Kehl as modified in view Bruguera teaches a processor to obtain one or more signals and/or states representative of a dividend value and one or more signals and/or states representative of a divisor value wherein the processor includes the multi-cycle division circuit.
	Kehl as modified in view of Bruguera does not explicitly teach performing the multiple-cycles of the radix-m division operation specified at least in part by one or more executable instructions, and speculatively calculating a plurality of remainder candidates utilizing at least in part a plurality of adder circuits of a multi-stage remainder calculation circuit based at least in part on a sign bit of a previously calculated remainder estimate.
However, on the same field of endeavor, Oberman teaches using the sign to reduce the number of remainder candidates to be to be calculated and to reduce the number of remainder calculation hardware (Oberman section 2.4.4 “For radix-4, it might initially seem that because of the five possible next quotient digits, five copies of residual computation hardware would be required. However, in the design of quotient-selection logic, the sign of the next quotient digit is known in advance, as it is just the sign of the previous partial remainder. This reduces the number of number of copies of residual computation hardware to three”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kehl in view of Bruguera using Oberman and use a sign bit when speculatively calculating the plurality of remainder candidates so that the sign of the next quotient digit is known in advance and to reduce the partial remainder/remainder candidates computation hardware.
The motivation to do so is to reduce the number of number of copies of residual/partial remainder computation hardware (Oberman page 22 section 2.4.4 second paragraph).

Kehl as modified in view of Bruguera and Oberman does not explicitly teach performing the multiple-cycles of the radix-m division operation specified at least in part by one or more executable instructions.
	However, on the same field of endeavor, Bruguera ‘723 teaches a circuit and a method for performing division operation. The method includes receiving a divide instruction “SDIV r0, r2, r4", which causes the number in register r0 to be divided by the number in register r2, and the result to be stored in register r4. Further, the “SDIV r0, r2, r4” instruction identifies the contents of register r0 as being the dividend x and the contents of register r2 as being the divisor d (Bruguera ‘723 Fig. 2 and paragraph [0041]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Khel in view of Bruguera and Oberman using Bruguera ‘723 and configure the divider circuit to perform the radix-16 division operation based on a divide instruction by combining prior art elements according to known methods to yield predictable results. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result would be a processor having a divider circuit that performs a division operation based on a division instruction. See MPEP 2141.III.A.
	Therefore, the combination of Kehl as modified in view Bruguera, Oberman, and Bruguera ‘723 teaches wherein the multi-cycle division circuit to perform multiple-cycles of a radix-m division operation specified at least in part by one or more executable instructions.

Regarding claim 13, Kehl as modified in view Bruguera, Oberman, and Bruguera ‘723 teaches all the limitations of claim 12 as stated above. Further, Kehl as modified in view Bruguera, Oberman, and Bruguera ‘723 teaches wherein the multi-cycle division circuit to perform the first and second radix-n iterations at least in part via the speculative calculation of the plurality of remainder candidates and the subsequent selection of the particular remainder candidate from among the plurality of remainder candidates to generate a remainder value for the respective radix-n iteration responsive at least in part to a calculation of a respective radix-n quotient value (Bruguera Fig. 3 and page 4 left col lines 38-42 “The remainders are computed speculatively according equation (3). So, five remainders are computed every iteration, one remainder for each value of the quotient digit, and the correct remainder is selected when the digit has been obtained”). The motivation to combine is the same as claim 12.

Regarding claim 14, Kehl as modified in view Bruguera, Oberman, and Bruguera ‘723 teaches all the limitations of claim 13 as stated above. Further, Kehl as modified in view Bruguera, Oberman, and Bruguera ‘723 teaches wherein the multi-cycle division circuit to speculatively calculate the plurality of remainder candidates at least in part via generation of individual remainder candidates for respective individual quotient values of a set of possible quotient values (Kehl col 6 lines 13-18 “The quotient bits for any radix-4 division operation are selected from among the numbers -2, -1, 0, + 1, or +2. Therefore, where the divisor is D, the correct quotient-bit multiple for anyradix-4 division operation will be one of -2D, -D, 0, +D, or +2D”; Bruguera Fig. 3 and page 4 text “five remainders are computed every iteration, one remainder for each value of the quotient digit”; page right col lines 48-53 set of possible quotient values - {−2,−1, 0, +1, +2}). The motivation to combine is the same as claim 12.

wherein the multi-cycle division circuit to pre-calculate an estimated remainder value for the first radix-n iteration of the particular cycle during a previous cycle (Kehl Fig. 1 and col 6 lines 9-32 estimated remainder – partial remainder).

Regarding claim 16, Kehl as modified in view Bruguera, Oberman, and Bruguera ‘723 teaches all the limitations of claim 15 as stated above. Further, Kehl as modified in view Bruguera, Oberman, and Bruguera ‘723 teaches wherein the multi-cycle division circuit to subsequently select the particular remainder candidate based at least in part on the respective calculated radix-n quotient value (Kehl Fig. 1 and col 7 lines 28-55; see also Bruguera Fig. 3 and page 4 text).

Regarding claim 17, Kehl as modified in view Bruguera, Oberman, and Bruguera ‘723 teaches all the limitations of claim 16 as stated above. Further, Kehl as modified in view Bruguera, Oberman, and Bruguera ‘723 teaches wherein the multi-cycle division circuit to perform the first radix-n iteration to generate the first radix-n quotient value at least in part via calculation of the first radix-n quotient value based at least in part on the estimated remainder for the first radix-n iteration pre-calculated during the previous cycle (Kehl Fig. 1 col 6 lines 26-28 “The second quotient-bit pair is in turn fed back as a control input to the multiplexer associated with the first divider; col 7 lines 49-55 “The output of the multiplexer 35 is directed to a carry-save adder 40, which adds the outputs from the carry-save adder 25 (sum and carry) and the multiplexer output 35 to produce a new partial remainder for loading into the partial remainder register 10).

wherein the multi-cycle division circuit to calculate the first radix-n quotient value based at least in part on a plurality of selection constant values to be derived at least in part from the divisor value (Kehl Fig. 3 and col 8 lines 34-64 “The Figure details the quotient bits that are selected by the selection logic 15 depending on five bits of the divisor and six bits of the partial remainder”).

Regarding claim 19, Kehl as modified in view Bruguera, Oberman, and Bruguera ‘723 teaches all the limitations of claim 13 as stated above. Further, Kehl as modified in view Bruguera, Oberman, and Bruguera ‘723 teaches wherein the multi-cycle division circuit further to calculate an estimated remainder value for the second radix-n iteration during the first radix-n iteration (Kehl Fig. 1 and col 6 lines 22-33 “The second of the two dividers calculates all possible choices of its selection logic output while the first divider is calculating the first two quotient bits”; “Considerable hardware savings are achieved by utilizing five bits of divisor and six bits of partial remainder to select quotient bits for the next partial remainder”).

	Regarding claim 20, Kehl as modified in view Bruguera, Oberman, and Bruguera ‘723 teaches all the limitations of claim 19 as stated above. Further, Kehl as modified in view Bruguera, Oberman, and Bruguera ‘723 teaches wherein the multi-cycle division circuit to calculate the estimated remainder value for the second radix-n iteration during the first radix-n iteration based at least in part on a plurality of remainder candidates to be speculatively-calculated during the first radix-n iteration and based at least in part on the first radix-n quotient value (Kehl Fig. 1 and col 6 lines 22-33 “The second of the two dividers calculates all possible choices of its selection logic output while the first divider is 

Response to Arguments
In view of amendments made and applicant’s arguments, the objection of the drawings, specification and claims 12-20 has been withdrawn.
In view of amendments made and applicant’s arguments, the 35 U.S.C. 112(b) rejection of claims 2-11 and 13-20 has been withdrawn.
In view of amendments made and applicant’s arguments, the 35 U.S.C. 101 rejection of claims 1-20 has been withdrawn.
Applicant’s arguments, see remarks pages 11-20, filed 01/03/2022, with respect to 35 U.S.C. 103 rejection of claims 1-20 over the combination of Kehl, Bruguera, Oberman, and Bruguera ‘723 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claim 1, applicant amended independent claim 1 to include the feature of speculatively calculating a plurality of remainder candidates “utilizing at least in part a plurality of adder circuits of a multi-stage remainder calculation circuit based at least in part on a sign bit of a previously calculated remainder estimate”. Applicant argued that the underlined claim limitations are not disclosed whether viewed alone or in combination by of Kehl, Bruguera, Oberman, and Bruguera ‘723. Applicant pointed to page 10 of the final office action submitted 10/01/2021 which states that Kehl does not explicitly teach wherein the first and second radix-n iterations individually comprise speculatively calculating a plurality of remainder candidates and subsequently selecting a particular remainder candidate from among the plurality of based at least in part on a sign bit of a previously calculated remainder estimate. Applicant further argues that Bruguera does not teach or suggest the claimed “speculatively calculating a plurality of remainder candidates “utilizing at least in part a plurality of adder circuits of a multi-stage remainder calculation circuit based at least in part on a sign bit of a previously calculated remainder estimate”. Applicant further argues that Oberman shows the use of sign bit of a quotient digit to “reduce the number of copies of residual computational hardware.” See section 2.4.4 of Oberman. Further, Oberman appears to show that the sign bit for the quotient digit may be derived from a “previous partial remainder”. However, Oberman does not show “speculatively calculating a plurality of remainder candidates utilizing at least in part a plurality of adder circuits of a multi-stage remainder calculation circuit based at least in part on a sign bit of a previously calculated remainder estimate” as recited in amended claim 1.
Examiner respectfully disagrees. As described above and as noted by applicant, the combination of Kehl and Bruguera teaches “speculatively calculating a plurality of remainder candidates utilizing at least in part a plurality of adder circuits of a multi-stage remainder calculation circuit based at least in part on a previously calculated remainder estimate”. See Bruguera Fig. 3 and page 4 left col lines 39-40 which discloses that the remainders are computed speculatively according equation (3) and shows that 4rem[i]-qd is based at least on rem[i]. Examiner agrees however, that Fig. 3 of Bruguera does not show using a sign bit of rem[i] to calculate the remainder candidates 4rem[i]-qd. However, the use of a sign bit is disclosed in Oberman. Further, Oberman provides an explicit motivation for using the sign bit to reduce remainder computation hardware. Accordingly, it would be obvious to a person of ordinary skill in the art to modify the divider of Kehl in view of Bruguera using Oberman and incorporate the use of the sign bit of a previously calculated remainder estimate when speculatively calculating the plurality of 
With respect to the 35 U.S.C. 103 rejection of claims 2-20, applicant relied on claim 1 arguments and are not persuasive for the same reasons discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182